IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL NIMITZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3955

DEBORAH NIMITZ,

      Appellee.


_____________________________/

Opinion filed May 17, 2017.

An appeal from the Circuit Court for Clay County.
Gary L. Wilkinson, Judge.

Gerald L. Wilkerson of Gerald Wilkerson, P.A., Jacksonville, for Appellant.

Suzanne C. Quinonez of Law Office of Suzanne C. Quinonez, Middleburg, for
Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, B.L. THOMAS, and ROWE, JJ., CONCUR.